Exhibit 10.29

OPERATING AGREEMENT

FOR

GREAT AMERICAN GROUP MACHINERY & EQUIPMENT, LLC

THIS OPERATING AGREEMENT (the “Agreement”) is made and entered into as of this
10th day of April, 2007 (the “Effective Date”), by and among GREAT AMERICAN
GROUP, LLC, a California limited liability company (“GAG”), MARC SWIRSKY
(“Swirsky”), LESTER FRIEDMAN, an individual (“Friedman”), PAUL ERICKSON, an
individual (“Erickson”) and JOHN BANKERT, an individual (“Bankert”). Each of the
foregoing individuals and entities is a “Member,” and, collectively, they are
the “Members.”

RECITALS

This Agreement is made and entered into with reference to the following facts,
each of which is incorporated into and made a material part of this Agreement:

A. On April 10, 2007, the Members caused a limited liability company by the name
Great American Group Machinery & Equipment, LLC (the “Company”) to be formed
under the Beverly-Killea Limited Liability Company Act (the “Act”) by filing the
requisite documents with the Office of the California Secretary of State.

B. The Members desire to enter into this Agreement to provide for the governance
of the Company and the conduct of its business and to specify their relative
rights and obligations.

NOW, THEREFORE, for and in consideration of the foregoing Recitals, the mutual
promises set forth herein and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the Members do hereby agree as
follows:

ARTICLE I - DEFINITIONS

Capitalized terms used in this Agreement have the meanings specified in this
Article or elsewhere in this Agreement and when not so defined shall have the
meanings set forth in California Corporations Code Section 17001.

1.1 “AAA” means the American Arbitration Association.

1.2 “Act” means the Beverly-Killea Limited Liability Company Act (California
Corporations Code Sections 17000-17705), including amendments from time to time.

1.3 “After Tax Income” is defined in Section 4.5.

1.4 “Agreement” means this Operating Agreement, as originally executed and as
may be amended from time to time.

1.5 “Articles of Organization” is defined in Corporations Code Section 17001(b)
as applied to this Company.

 

1



--------------------------------------------------------------------------------

1.6 “Assignee” means a person who has acquired a Member’s Economic Interest in
the Company, by way of a Transfer in accordance with the terms of this
Agreement, but who has not become a Member.

1.7 “Assigning Member” means a Member who by means of a Transfer has transferred
an Economic Interest in the Company to an Assignee.

1.8 “Award” is defined in Section 8.18.

1.9 “California Law” means the substantive law of the State of California.

1.10 “Capital Account” means, with respect to any Member, a separate account
maintained and adjusted in accordance with Section 3.3.

1.11 “Capital Call Notice” is defined in Section 3.2.

1.12 “Capital Contribution” means, with respect to any Member, the amount of the
money and the Fair Market Value of any property (other than money) and/or
services contributed to the Company (net of liabilities secured by such
contributed property that the Company is considered to assume or take “subject
to” under Internal Revenue Code Section 752) in consideration of a Percentage
Interest held by that Member. A Capital Contribution shall not be deemed a loan.

1.13 “Capital Event” means a sale or disposition of any of the Company’s capital
assets, the receipt of insurance and other proceeds derived from the involuntary
conversion of Company property, the receipt of proceeds from a refinancing of
Company property, or a similar event with respect to Company property or assets.

1.14 “CAR” means the Commercial Arbitration Rules of the AAA.

1.15 Intentionally omitted.

1.16 Intentionally omitted.

1.17 Intentionally omitted.

1.18 Intentionally omitted.

1.19 “Code” or “IRC” means the Internal Revenue Code of 1986, as amended, and
any successor provision.

1.20 “Company” means the company named in Section 2.2.

1.21 “Confidential Information” shall mean all trade secrets, “know-how,”
customer lists, pricing policies, operational methods, programs, business plans,
business proposals, financial projections, financial statements, information
related to business opportunities and all other strategic, technical, marketing,
sales, financial, operational and other business information of the Company
created, developed, produced, or otherwise arising before the date of the
Transfer.

 

2



--------------------------------------------------------------------------------

1.22 “Corporate Counsel” means Greenberg & Bass, LLP, legal counsel for GAG,
GAGAVS and the Company.

1.23 “Decision” is defined in Section 12.1.

1.24 “Defaulting Member” is defined in Section 3.3.

1.25 “Economic Interest” means, with respect to a Membership Interest, the right
to share in the income, gains, losses, deductions, credit, or similar items of,
and to receive distributions from, the Company, but does not include any other
rights of a Member, including the right to Vote in connection with the business
and affairs of the Company or the right to participate in the management of the
Company.

1.26 “Encumber” means the act of creating or purporting to create an
Encumbrance, whether or not perfected under applicable law.

1.27 “Encumbrance” means, with respect to any Membership Interest or any element
thereof, a mortgage, pledge, security interest, lien, proxy coupled with an
interest (other than as contemplated in this Agreement), option, or preferential
right to purchase.

1.28 “Expenses” is defined in Section 11.3.

1.29 “Expiration Date” is defined in Section 8.18.

1.30 “Fair Market Value” means, with respect to any item of property of the
Company, the item’s adjusted basis for federal income tax purposes, except as
follows:

(a) The Fair Market Value of any property and/or services contributed by a
Member to the Company shall be the value of that property, as mutually agreed by
the contributing Member and the Company;

(b) The Fair Market Value of any item of Company property distributed to any
Member shall be the value of such item of property on the date of distribution,
as mutually agreed by the distributee Member and the Company;

(c) Fair Market Value for purposes of Section 8.11 shall be as determined under
that Section.

1.31 “Forfeiture Event” is defined in Section 8.10.

1.32 “GAGAVS” is defined in Section 10.7.

1.33 “Indemnitees” is defined in Section 11.1.

1.34 “Information Interest” means, with respect to a Membership Interest, the
right to receive information concerning the business and affairs of the Company
as provided under the

 

3



--------------------------------------------------------------------------------

Act, except as limited by the provisions of this Agreement, but does not include
any other rights of a Member, including the right to Vote in connection with the
business and affairs of the Company or the right to participate in the
management of the Company.

1.35 Intentionally omitted.

1.36 Intentionally omitted.

1.37 “Initial Members” means those Persons whose names are set forth in the
first paragraph of this Agreement. A reference to an Initial Member means any of
the Initial Members.

1.38 “Initiation” is defined in Section 12.1.

1.39 “Involuntary Transfer” means, with respect to any Membership Interest or
any element thereof, any Transfer or Encumbrance, whether by operation of law,
under court order, foreclosure of a security interest, execution of a judgment
or other legal process, or otherwise, including a purported transfer to or from
a trustee in bankruptcy, a receiver, or an assignee for the benefit of
creditors.

1.40 “Losses.” See “Profits and Losses.”

1.41 Intentionally omitted.

1.42 “Majority of the Members” means a Member or Members who’s Percentage
Interest represent more than fifty (50) percent of the cumulative Percentage
Interests of all Members.

1.43 “Manager” means the Person named as such in Article II or the Person who
from time to time succeeds any Person as a Manager and who, in either case, is
serving at the relevant time as Manager.

1.44 “Member” means an Initial Member or a Person who otherwise acquires a
Membership Interest, as permitted under this Agreement, and who remains a
Member.

1.45 “Membership Interest” means a Member’s rights in the Company, collectively,
including the Member’s Economic Interest, any right to Vote or participate in
management, and any right to information concerning the business and affairs of
the Company.

1.46 “Membership Interest Certificates” is defined in Section 7.9.

1.47 “Non-Defaulting Member” is defined in Section 3.3.

1.48 “Notice” means a written notice required or permitted under this Agreement.
A notice shall be deemed given or sent when deposited, as certified mail or for
overnight delivery, postage and fees prepaid, in the United States mails; when
delivered to Federal Express, United Parcel Service, DHL Worldwide Express, or
Airborne Express, for overnight delivery, charges prepaid or charged to the
sender’s account; when personally delivered to the recipient; when

 

4



--------------------------------------------------------------------------------

transmitted by electronic means, and such transmission is electronically
confirmed as having been successfully transmitted; or when delivered to the home
or office of a recipient in the care of a person whom the sender has reason to
believe will promptly communicate the notice to the recipient.

1.49 “Noticing Member” is defined in Section 8.1.

1.50 “Option Date” is defined in Section 8.11.

1.51 “Order” is defined in Section 8.19.

1.52 “Percentage Interest” means the percentage of the total Membership
Interests in the Company owned by a particular Member. As of the date of this
Agreement, the respective Percentage Interests of the Members are as follows:

 

GAG

   50.25 % 

Swirsky

   33.30 % 

Friedman

   6.61 % 

Erickson

   6.61 % 

Bankert

   3.23 % 

1.53 “Person” means an individual, partnership, limited partnership, trust,
estate, association, corporation, limited liability company, or other entity,
whether domestic or foreign.

1.54 “Profits and Losses” means, for each fiscal year or other period specified
in this Agreement, an amount equal to the Company’s taxable income or loss for
such year or period, determined in accordance with IRC Section 703(a).

1.55 “Proxy” has the meaning set forth in the first paragraph of Corporations
Code Section 17001(a) (i). A Proxy may not be transmitted orally.

1.56 “Purchasing Member(s)” is defined in Section 8.11.

1.57 “Regulations” (“Reg”) means the income tax regulations promulgated by the
United States Department of the Treasury and published in the Federal Register
for the purpose of interpreting and applying the provisions of the Code, as such
regulations may be amended from time to time, including corresponding provisions
of applicable successor regulations.

1.58 “Remaining Members” is defined in Section 8.1.

1.59 “Remaining Members’ Payment” is defined in Section 5.7.

1.60 “Repurchase Event” is defined in Section 8.8.

1.61 “Spousal Consent” is defined in Section 8.13.

1.62 “Substituted Member” is defined in Section 8.13.

 

5



--------------------------------------------------------------------------------

1.63 “Successor in Interest” means an Assignee, a successor of a Person by
merger or otherwise by operation of law, or a transferee of all or substantially
all of the business or assets of a Person.

1.64 “Swirsky’s Payment” is defined in Section 5.7.

1.65 “Transfer,” “Transfers” or “Transferred” means, with respect to a
Membership Interest or any element of a Membership Interest, any sale,
assignment, gift, Involuntary Transfer, Encumbrance, or other disposition of
such a Membership Interest or any element of such Membership Interest, directly
or indirectly, other than an Encumbrance that is expressly permitted under this
Agreement.

1.66 “Triggering Event” is defined in Section 8.9.

1.67 “Vote” means a written consent or approval, a ballot cast at a meeting, or
a voice vote.

1.68 “Voting Interest” means, with respect to a Membership Interest, the right
to Vote in connection with the business and affairs of the Company and the right
to participate in the management of the Company.

1.69 “Withdrawal” means (including “Withdraw” and similar word forms) means the
voluntary withdrawal, retirement or resignation of a Member from the Company. A
Member who Withdraws from the Company is referred to herein as a “Withdrawing
Member.”

ARTICLE II - ARTICLES OF ORGANIZATION

2.1 The Members have caused the Articles of Organization of the Company to be
executed and filed with the Office of the California Secretary of State in
accordance with the terms of the Act.

2.2 The name of the Company shall be GREAT AMERICAN GROUP MACHINERY & EQUIPMENT,
LLC.

2.3 The principal executive office of the Company shall be at 6330 Variel
Avenue, Suite 100, Woodland Hills, California 91367, or such other place or
places as may be determined by the Members from time to time.

2.4 The initial agent for service of process on the Company shall be David
Adelman, Esq. of Greenberg & Bass LLP, 16000 Ventura Boulevard, Suite 1000,
Encino, California 91436. A Majority of the Members may from time to time change
the Company’s agent for service of process.

2.5 The purpose of the Company is to perform industrial appraisals and
liquidations and to provide other financial services. The Company shall have the
authority to do all things necessary or convenient to accomplish its purpose and
operate its business as described in this Section.

 

6



--------------------------------------------------------------------------------

2.6 The term of existence of the Company shall commence on the effective date of
filing of the Articles of Organization with the California Secretary of State
and shall continue until terminated by the provisions of this Agreement or as
provided by law.

2.7 The Manager of the Company shall be Swirsky.

2.8 The Company hereby ratifies, confirms and consents to the actions of the
organizer named in the Articles of Organization (the “Organizer”) and hereby
agrees to release said Organizer from all liability which may result from or in
connection with the organization of the Company and all actions taken incident
thereto.

ARTICLE III - CAPITALIZATION

3.1 Each Member has contributed or shall contribute, as the case may be, to the
capital of the Company as the Member’s Capital Contribution the money, services
and/or property specified in Exhibit 3.1 to this Agreement (the “Initial Capital
Contribution”). The Fair Market Value of each item of contributed property or
services as agreed between the Company and the Member contributing such property
or services is set forth in Exhibit 3.1. If a Member fails to make the Initial
Capital Contribution within thirty (30) days after the Effective Date, that
Member’s entire Membership Interest shall terminate and that Member shall
indemnify and hold the Company and the other Members harmless from any loss,
cost or expense, including reasonable attorneys’ fees, caused by the failure to
make such Initial Capital Contribution. In such case, the Percentage Interests
of the Members shall be adjusted accordingly.

3.2 A Majority of the Members may determine from time to time that Capital
Contributions in addition to the Members’ Initial Capital Contributions are
required to enable the Company to conduct its business (individually, an
“Additional Capital Contribution” and collectively, the “Additional Capital
Contributions”). On making such a determination, the Manager shall give written
notice to all Members at least thirty (30) days prior to the date upon which an
Additional Capital Contribution must be made (the “Capital Call Notice”). The
Capital Call Notice shall set forth the total amount of the Additional Capital
Contribution required from all Members, the specific Additional Capital
Contribution required of each Member (as based upon each Member’s Percentage
Interest), the purpose for which the Additional Capital Contribution is needed
and the date by which the Additional Capital Contribution must be made. The
obligation of each Member to make Additional Capital Contributions is mandatory.
No Member may voluntarily make an Additional Capital Contribution.

3.3 In the event a Member fails to make an Additional Capital Contribution on
the date when upon which it is required to be made as specified in the Capital
Call Notice, the Member failing to make such required Capital Contribution (the
“Defaulting Member”) shall be deemed to be in breach of its obligations under
this Agreement. Thereafter, should the Defaulting Member fail to make such
Additional Capital Contribution within ten (10) days of the date of the
Company’s written notice of default to the Defaulting Member, the Defaulting
Member shall be in default of his obligations under this Agreement, at which
time the Defaulting Member’s Percentage Interest shall be reduced
proportionately to reflect the fact that the

 

7



--------------------------------------------------------------------------------

Defaulting Member failed to make such Additional Capital Contribution and each
of the other Members (each, a “Non-Defaulting Member”) Percentage Interest shall
be increased proportionately to reflect the fact that it made such Additional
Capital Contribution and the Defaulting Member failed to make such Additional
Capital Contribution.

3.4 An individual Capital Account shall be maintained for each Member consisting
of that Member’s Capital Contribution, as (1) increased by that Member’s share
of Profits, (2) decreased by that Member’s share of Losses and Company expenses,
and (3) adjusted as required in accordance with applicable provisions of the
Code and the Regulations.

3.5 A Member shall not be entitled to Withdraw any part of the Member’s Capital
Contribution or to receive any distributions, whether of money or property, from
the Company, except as otherwise provided in this Agreement.

3.6 No interest shall be paid on Capital Contributions or on the balance of a
Member’s Capital Account.

3.7 A Member shall not be bound by, or be personally liable for, the expenses,
liabilities, or obligations of the Company, except as otherwise provided in the
Act or in this Agreement.

3.8 Except as otherwise set forth in this Agreement, no Member shall have
priority over any other Member with respect to the return of a Capital
Contribution or distributions or allocations of income, gain, losses,
deductions, credits, or items thereof. Notwithstanding the foregoing, in the
event that any Member should ever pledge or otherwise encumber any of its assets
on behalf of, for the benefit of or in furtherance of the business of the
Company, such Member shall be entitled to a priority distribution on no less
than a quarterly basis (before the Company makes distributions to any of the
Members, including any distributions to such Member, to which it shall remain
entitled irrespective of any such priority distribution) in an amount which
would represent a reasonable return on investment of the amount so pledged or
otherwise encumbered were such Member free to invest such assets; provided,
however, in no event shall such amount be less than that which would correlate
to an annual return of ten percent (10%).

3.9 If any Economic Interest (or portion thereof) is transferred, the transferee
of such Economic Interest (or portion thereof) shall succeed to the transferor’s
Capital Account attributable to such interest (or portion thereof).

3.10 Notwithstanding any provisions to the contrary set forth herein, in the
event a Majority of the Members determines that it is in the best interests of
the Company to borrow funds, and so desire to borrow such funds from any Member,
such loan(s) shall be on commercially reasonable terms and shall have a priority
return as set forth in Section 4.5.

ARTICLE IV - ALLOCATIONS AND DISTRIBUTIONS

4.1 Except as otherwise set forth in this Agreement, the Profits and Losses of
the Company and all items of Company income, gain, loss, deduction or credit
shall be allocated, for Company book purposes and for tax purposes, to the
Members in accordance with their respective Percentage Interests.

 

8



--------------------------------------------------------------------------------

4.2 If any Member unexpectedly receives any adjustment, allocation or
distribution described in Reg sections 1.704-1(b) (2) (ii) (d) (4), (5) or (6),
items of Company gross income and gain shall be specially allocated to that
Member in an amount and manner sufficient to eliminate any deficit balance in
the Member’s Capital Account created by such adjustment, allocation or
distribution as quickly as possible. Any special allocation under this
Section 4.2 shall be taken into account in computing subsequent allocations of
Profits and Losses so that the net amount of allocations of income and loss and
all other items shall, to the extent possible, be equal to the net amount that
would have been allocated if the unexpected adjustment, allocation or
distribution had not occurred. The provisions of this Section 4.2 and the other
provisions of this Agreement relating to the maintenance of the Capital Accounts
are intended to comply with Reg sections 1.704-1(b) and 1.704-2 and shall be
interpreted and applied in a manner consistent with such Regulations.

4.3 Any unrealized appreciation or unrealized depreciation in the values of
Company property distributed in kind to Members shall be deemed to be Profits or
Losses realized by the Company immediately prior to the distribution of the
property and such Profits or Losses shall be allocated to the Capital Accounts
in the same proportions as Profits are allocated under Section 4.1. Any property
so distributed shall be treated as a distribution to the Members to the extent
of the Fair Market Value of the property, less the amount of any liability
secured by and related to the property. Nothing contained in this Agreement is
intended to treat or cause such distributions to be treated as sales for value.
For the purposes of this Section 4.3, “unrealized appreciation” or “unrealized
depreciation” shall mean the difference between the Fair Market Value of such
property and the Company’s basis for such property.

4.4 In the case of a Transfer of an Economic Interest during any fiscal year of
the Company, the Assigning Member and Assignee shall each be allocated Profits
or Losses based on the number of days each held the Economic Interest during
that fiscal year.

4.5 Except as otherwise set forth in this Agreement and subject thereto,
including, without limitation, Section 3.7, all cash resulting from the normal
business operations of the Company and from a Capital Event (to the extent the
Company’s cash on hand exceeds its current and anticipated financial needs, as
may be determined by a Majority of the Members from time to time in its sole and
absolute discretion) after taxes (“After Tax Income”) shall be distributed to
the Members all at such times and in such amounts as a Majority of the Members
may agree in the following priority:

(a) first, in the repayment of any obligation owed to any Member pursuant to the
provisions of Section 3.8;

(b) second, in the repayment of any loans by any Member to the Company made in
accordance with this Agreement; and

(c) third, the balance to the Members in accordance with the calculation set
forth in Exhibit 4.5.

 

9



--------------------------------------------------------------------------------

4.6 If the proceeds from a sale or other disposition of an item of Company
property consist of property other than cash, the value of that property shall
be as determined by a Majority of the Members. If such non-cash proceeds are
subsequently reduced to cash, such cash shall be distributed to each Member in
accordance with Section 4.5.

4.7 Notwithstanding any other provisions of this Agreement to the contrary, when
there is a distribution in liquidation of the Company or when any Member’s
interest is liquidated, all items of income and loss first shall be allocated to
the Members’ Capital Accounts under this Article IV, and other credits and
deductions to the Members’ Capital Accounts shall be made, before the final
distribution is made. The final distribution to the Members shall be made to the
Members to the extent of and in proportion to their positive Capital Account
balances.

ARTICLE V - MANAGEMENT

5.1 The day-to-day business and operations of the Company shall be managed by
the Manager named in Section 2.7 or a successor Manager selected in the manner
provided in Section 5.3. Except as otherwise set forth in this Agreement, all
other decisions concerning the management of the Company’s business and
operations shall be made by a Majority of the Members, except in such instances
where the Act mandates otherwise.

5.2 The Manager named in Section 2.7 shall serve until the earlier of:

(a) the occurrence of a Repurchase Event with respect to the Manager;

(b) the occurrence of a Triggering Event with respect to the Manager;

(c) the occurrence of a Forfeiture Event with respect to the Manager;

(d) the Manager’s removal by a Majority of the Members; or

(e) the expiration of the Manager’s term as the Manager, if a term has been
designated by a Majority of the Members.

A new Manager shall be appointed by a Majority of the Members on the occurrence
of any of the preceding events.

5.3 The new Manager shall be appointed by a Majority of the Members for either a
term expiring with the appointment of a successor or a term expiring at a
definite time specified by a Majority of the Members in connection with such an
appointment. A new Manager who is not also a Member may be removed with or
without cause at any time by a Majority of the Members. A new Manager who is a
Member may be removed with or without cause at any time by a Majority of the
Members and the execution and filing of a Certificate of Amendment of the
Articles of Organization of the Company in conformity with the Act, if
necessary, to provide that the Company is to be managed by its Members.

5.4 The Manager shall have the powers and duties described in this Article V and
such other powers and duties as may be prescribed in this Agreement or by a
Majority of the Members. Notwithstanding the foregoing, the Manager shall not
take any of the following actions on behalf of the Company unless a Majority of
the Members has consented to the taking of such action (unless otherwise
mandated by the Act):

(a) Any act that would make it impossible to carry on the ordinary business of
the Company;

 

10



--------------------------------------------------------------------------------

(b) Any confession of a judgment against the Company;

(c) The dissolution of the Company;

(d) The disposition of all or a substantial part of the Company’s assets not in
the ordinary course of business;

(e) The incurring of any debt not in the ordinary course of business;

(f) A change in the nature of the principal business of the Company;

(g) The incurring of any contractual obligation (other than in connection with
the Company’s provision of its services to a client) or the making of any
capital expenditure with a total cost of more than Fifty Thousand Dollars
($50,000.00);

(h) The incurring of any contractual obligation (other than in connection with
the Company’s provision of its services to a client) with a term in excess of
one (1) year;

(i) The filing of a petition in bankruptcy or the entering into of an
arrangement among creditors;

(j) The entering into, on behalf of the Company, of any transaction which
constitutes a “reorganization” within the meaning of the Act; and

(k) The Company’s purchase of a Membership Interest pursuant to Section 8.1.

5.5 The Manager shall devote such time to the conduct of the business of the
Company as a Majority of the Members deems necessary from time to time.

5.6 The Manager shall not be entitled to compensation for the Manager’s services
unless so determined by a Majority of the Members. The Manager shall be entitled
to reimbursement for all expenses reasonably incurred by the Manager in the
performance of the Manager’s duties. Reimbursement for any expense in excess of
Two Hundred Fifty Dollars ($250.00) must be approved by a Majority of the
Members.

5.7 A Majority of the Members may appoint Members and non-Members to be officers
of the Company and shall establish the powers and duties and the compensation of
such officers. In accordance with the foregoing, the Members hereby agree that
Swirsky shall be entitled to receive annual compensation in the amount of One
Hundred Seventy Five Thousand Dollars ($175,000.00) (“Swirsky’s Payment”).
Further, in accordance with the foregoing, the Members hereby agree that all of
the Members other than Swirsky shall also receive collectively

 

11



--------------------------------------------------------------------------------

annual compensation in the amount of One Hundred Seventy Five Thousand Dollars
($175,000.00) (the “Remaining Members’ Payment”). The Remaining Members’ Payment
shall be made to all of the Members other than Swirsky on a pro-rata basis in
accordance with their cumulative respective Percentage Interests, without taking
into account Swirsky’s Percentage Interest. Swirsky’s Payment and the Remaining
Members’ Payment shall be paid by the Company to Swirsky and the Remaining
Members, respectively, prior to making any distributions to the Members pursuant
to the provisions of Section 4.5(c). Swirsky’s Payment and the Remaining
Members’ Payment may be changed or otherwise adjusted from time-to-time by a
Majority of the Members, in their sole and absolute discretion. Swirsky, in
consideration for Swirsky’s Payment, agrees (a) to remain active in the business
of the Company on a full-time basis, (b) to devote his reasonable best efforts
and abilities in rendering services to the Company in a competent and
professional manner, and (c) to comply with and observe all lawful policies and
directives which may be promulgated from time to time by the Company. Swirsky
hereby represents and warrants that he has no other outstanding commitments
inconsistent with any of the aforementioned requirements. Swirsky acknowledges
and agrees that his failure to fulfill any of the obligations imposed upon him
pursuant to any of the foregoing items (a), (b) and/or (c) may result in an
adjustment of Swirsky’s Payment. Swirsky hereby further acknowledges and agrees
that his failure to fulfill any of the obligations imposed upon him pursuant to
foregoing item (a) may result in a Triggering Event with regard to his
Membership Interest. In the event the Company is no longer making Swirsky’s
Payment, the Company shall no longer be obligated to make the Remaining Members’
Payment.

5.8 All assets of the Company, whether real or personal, shall be held in the
name of the Company.

5.9 All funds of the Company shall be deposited in one or more accounts with one
or more recognized financial institutions in the name of the Company, at such
locations as shall be determined by a Majority of the Members. Withdrawal from
such accounts shall require the signature of such person or persons as a
Majority of the Members may designate.

5.10 A Majority of the Members shall have the power to establish and maintain
cash reserves for the Company in such amounts as they may determine are
necessary or desirable.

ARTICLE VI - ACCOUNTS AND RECORDS

6.1 Complete books of account of the Company’s business, in which each Company
transaction shall be fully and accurately entered, shall be kept at the
Company’s principal executive office and at such other locations as the Manager
shall determine from time to time and shall be open to inspection and copying on
reasonable Notice by any Member or the Member’s authorized representatives
during normal business hours. The costs of such inspection and copying shall be
borne by the Member.

6.2 Financial books and records of the Company shall be kept on the accrual
method of accounting, which shall be the method of accounting followed by the
Company for federal income tax purposes. Such books and records shall be
reviewed by an independent certified public accountant annually. The financial
statements of the Company shall be prepared in accordance with generally
accepted accounting principles and shall be appropriate and adequate for the
Company’s business and for carrying out the provisions of this Agreement. The
fiscal year of the Company shall be January 1 through December 31.

 

12



--------------------------------------------------------------------------------

6.3 At all times during the term of existence of the Company, and beyond that
term if the Manager deem it necessary, the Manager shall keep or cause to be
kept the books of account referred to in Section 6.2, together with:

(a) A current list of the full name and last known business or residence address
of each Member, together with the Capital Contribution and the share in Profits
and Losses of each Member;

(b) A copy of the Articles of Organization, as amended;

(c) Copies of the Company’s federal, state, and local income tax or information
returns and reports, if any, for the seven (7) most recent taxable years;

(d) An original executed copy or counterparts of this Agreement, as amended;

(e) Any powers of attorney under which the Articles of Organization or any
amendments to said articles were executed;

(f) Financial statements of the Company for the seven (7) most recent fiscal
years; and

(g) The books and records of the Company as they relate to the Company’s
internal affairs for the current and past seven (7) fiscal years.

6.4 Within ninety (90) days after the end of each taxable year of the Company,
the Company shall send to each of the Members all information necessary for the
Members to complete their federal and state income tax or information returns
and a copy of the Company’s federal, state, and local income tax or information
returns for such year.

ARTICLE VII - MEMBERS AND VOTING

7.1 The Company’s ownership shall be comprised of one (1) class of Membership
Interest. For matters with respect to which the Members are entitled to Vote,
any action taken by such Members shall be by a Majority of the Members (unless
otherwise specifically set forth in this Agreement), including the following
actions:

(a) a decision to continue the business of the Company after any event mentioned
in Article IX;

(b) the Transfer of a Membership Interest and the admission of the Assignee as a
Member of the Company;

(c) any amendment of the Articles of Organization or this Agreement;

 

13



--------------------------------------------------------------------------------

(d) a compromise of the obligation of a Member to make a Capital Contribution;

(e) admission of a new Member and his required Capital Contribution;

(f) a decision with respect to the return of a Capital Contribution or to make
monetary distributions to the Members, and the amounts thereof; and

(g) a decision to authorize and/or issue additional classes of Membership.

For matters with respect to which all Members are entitled to Vote, any action
taken by such Members shall be by a Majority of the Members (unless otherwise
specifically set forth in this Agreement or mandated by the Act).

7.2 The record date for determining the Members entitled to receive Notice of
any Meeting, to Vote, to receive any distribution or to exercise any right in
respect of any other lawful action shall be the date set by a Majority of the
Members; provided that such record date shall not be more than sixty (60), or
less than ten (10), calendar days prior to the date of the Meeting, and not more
than sixty (60) calendar days prior to any other action. In the absence of any
action setting a record date, the record date shall be determined in accordance
with California Corporations Code Section 17104(k).

7.3 Meetings of the Members may be called at any time by any Member for the
purpose of addressing any matters on which the Members are entitled to Vote.
Meetings of all the Members may be called at any time by any Member for the
purpose of addressing any matters on which all Members are entitled to Vote.
Meetings of the Members may be held at the principal executive office of the
Company or at such other location as may be designated by the Manager. Following
the call of any meeting, the Manager shall give Notice of the meeting not less
than ten (10), or more than sixty (60), calendar days prior to the date of the
meeting to all of the Members entitled to Vote at the meeting. The Notice shall
state the place, date and hour of the meeting and the general nature of business
to be transacted at the meeting. No other business may be transacted at the
meeting.

7.4 A quorum at any meeting of Members shall consist of a majority in number
(not in Percentage Interest) of all the Members entitled to Vote at that
particular meeting, represented in person, by telephone or by Proxy. The Members
present at a duly called or held meeting at which a quorum is present may
continue to transact business until adjournment, notwithstanding the withdrawal
of a sufficient number of Members to leave less than a quorum, if the action
taken, other than adjournment, is approved by the requisite percentage of
Members as specified in this Agreement or the Act. A meeting of Members at which
a quorum is present may be adjourned to another time or place and any business
which might have been transacted at the original meeting may be transacted at
the adjourned meeting. If a quorum is not present at an original meeting, that
meeting may be adjourned by the Vote of a majority of Percentage Interests
represented either in person, by telephone or by Proxy. Notice of the adjourned
meeting need not be given to Members entitled to Notice if the time and place of
the adjourned meeting are announced at the meeting at which the adjournment is
taken, unless (a) the adjournment is for more than forty-five (45) days, or
(b) after the adjournment, a new record date is fixed for the adjourned meeting.
In the situations described in clauses (a) and (b), Notice of the adjourned
meeting shall be given to each Member entitled to Vote at the adjourned meeting.

 

14



--------------------------------------------------------------------------------

7.5 The transactions of any meeting of Members, however called and noticed, and
wherever held, shall be as valid as though consummated at a meeting duly held
after regular call and notice, if (a) a quorum is present at that meeting,
either in person, by telephone or by Proxy, and (b) either before or after the
meeting, each of the Members entitled to Vote, not present in person, by
telephone or by Proxy, signs either a written waiver of notice, a consent to the
holding of the meeting or an approval of the minutes of the meeting. Attendance
of a Member at a meeting shall constitute waiver of notice, unless that Member
(who must be a Member entitled to Vote at such meeting) objects, at the
beginning of the meeting, to the transaction of any business on the ground that
the meeting was not lawfully called or convened. Attendance at a meeting is not
a waiver of any right to object to the consideration of matters required to be
described in the notice of the meeting and not so included, if the objection is
expressly made at the meeting.

7.6 Members may participate in a meeting through use of conference telephone or
similar communications equipment, provided that all Members participating in
such meeting can hear one another. Such participation shall be deemed attendance
at the meeting.

7.7 Any action that may be taken at any meeting of the Members may be taken
without a meeting if a consent in writing, setting forth the action so taken, is
signed by the Members having not less than the minimum number of Votes that
would be necessary to authorize or take that action a meeting at which all
Members entitled to Vote thereon were present and voted. If the Members are
requested to take any action without a meeting, each Member shall be given
notice of the matter to be voted upon in the manner described in this Article.
Any action taken without a meeting shall be effective when the required minimum
number of Votes have been received. Prompt Notice of the action taken shall be
given to all Members who have not consented to the action. After having received
the above-referenced notice and prior to taking any action without a meeting,
all of the Members shall make commercially reasonable efforts to discuss
together such action through use of conference telephone or similar
communications equipment.

7.8 At all meetings, a Member may Vote in person or by Proxy. A Proxy may not be
transmitted orally. Such Proxy shall be filed with any Member before or at the
time of the Meeting, and may be filed by facsimile transmission to a Member at
the principal executive office of the Company or such other address as may be
given by the Manager to the Members for such purposes.

7.9 The Company may, but shall not be required, to issue certificates evidencing
Membership Interests (“Membership Interest Certificates”) to Members of the
Company. Once Membership Interest Certificates have been issued, they shall
continue to be issued as necessary to reflect current Membership Interests held
by Members. Membership Interest Certificates shall be in such form as may be
approved by the Members, shall be manually signed by the Members, and shall bear
conspicuous legends evidencing the restrictions on transfer and the purchase
rights of the Company and Members. All issuances, reissuances, exchanges, and
other transactions in Membership Interests involving Members shall be recorded
in a permanent ledger as part of the books and Records of the Company.

 

15



--------------------------------------------------------------------------------

7.10 No Member acting solely in the capacity of a Member is an agent of the
Company, nor can any Member acting solely in the capacity of a Member bind the
Company or execute any instrument on behalf of the Company. Accordingly, each
Member shall indemnify, defend, and hold harmless each other Member and the
Company from and against any and all loss, cost, expense, liability, or damage
arising from or out of any claim based on any action by such Member in
contravention of the first sentence of this Section.

7.11 A Person may acquire a Membership Interest from the Company and be admitted
as a new Member only by a Majority of the Members and upon that Person also
becoming a party to this Agreement. The Capital Contribution required to acquire
a Membership Interest also shall be established by a Majority of the Members.
The acquisition of a Membership Interest from the Company by a Person may result
in the reduction of the Percentage Interests of all Members.

ARTICLE VIII - TRANSFERS OF MEMBERSHIP INTERESTS

8.1 Except as provided in this Agreement, no Member shall Transfer (whether
voluntarily or involuntarily or by operation of law) any portion of his
Membership Interest without first offering, in writing, to sell all of such
Member’s Membership Interest (a) first (1st) to the Company, (b) if not so
purchased by the Company, then second (2nd) to GAG (unless GAG is the Member
wishing to Transfer its Membership Interest), (c) if not so purchased by GAG,
then third (3rd) to Swirsky (unless Swirsky is the Member wishing to Transfer
his Membership Interest), (d) if not so purchased by Swirsky, then fourth
(4th) to Friedman (unless Friedman is the Member wishing to Transfer his
Membership Interest), (e) if not so purchased by Friedman, then fifth (5th) to
Erickson (unless Erickson is the Member wishing to Transfer his Membership
Interest), and (f) if not so purchased by Erickson, then sixth (6th) to Bankert
(unless Bankert is the Member wishing to Transfer his Membership Interest).
Neither GAG, nor Swirsky, nor Friedman, nor Erickson, nor Bankert shall be
entitled to this right of purchase under subsection (b) or (c) above unless he
is a Member at the time.

8.2 Except as provided in this Agreement, no Member shall voluntarily Transfer
his Membership Interest unless (a) he has received a bona fide offer in writing
made in good faith in an arm’s length transaction, and (b) he shall first have
given Notice to the Company and the other Members of his intention to so
Transfer his Membership Interest. The Notice must name the proposed transferee,
the price to be paid in connection with the Transfer and the terms of the
Transfer. No Member may Transfer less than all of his Membership Interest. For
purposes of this Agreement, any Member providing Notice of his intention to
Transfer his Membership Interest shall be referred to as the “Noticing Member”
and the other Members shall be referred to as the “Remaining Members.” Upon
receipt of such Notice from a Noticing Member, the Company shall have fifteen
(15) days within which to elect to purchase such Membership Interest by
providing Notice of such election to the Noticing Member and the Remaining
Members. The Company shall have the right to purchase such Membership Interest
either (a) at the price and terms specified in the Notice, or (b) in the case of
an Encumbrance, at the price and terms determined in the same manner as is
provided in Section 8.11. In the event that the Company elects not to purchase
such Membership Interest and GAG is not the Member wishing to Transfer his
Membership Interest, then GAG shall have an additional fifteen (15) days within
which to elect to purchase such Membership Interest by providing Notice of such
election to the

 

16



--------------------------------------------------------------------------------

Noticing Member and the Remaining Members. GAG shall have the right to purchase
such Membership Interest either (a) at the price and terms specified in the
Notice, or (b) in the case of an Encumbrance, at the price and terms determined
in the same manner as is provided in Section 8.11. In the event that GAG elects
not to purchase such Membership Interest and Swirsky is not the Member wishing
to transfer his Membership Interest, then Swirsky shall have an additional
fifteen (15) days within which to elect to purchase such Membership Interest by
providing Notice of such election to the Noticing Member and the Remaining
Members. Swirsky shall have the right to purchase such Membership Interest
either (a) at the price and terms specified in the Notice, or (b) in the case of
an Encumbrance, at the price and terms determined in the same manner as is
provided in Section 8.11. In the event that Swirsky elects not to purchase such
Membership Interest and Friedman is not the Member wishing to transfer his
Membership Interest, then Friedman shall have an additional fifteen (15) days
within which to elect to purchase such Membership Interest by providing Notice
of such election to the Noticing Member and the Remaining Members. Friedman
shall have the right to purchase such Membership Interest either (a) at the
price and terms specified in the Notice, or (b) in the case of an Encumbrance,
at the price and terms determined in the same manner as is provided in
Section 8.11. In the event that Friedman elects not to purchase such Membership
Interest and Erickson is not the Member wishing to Transfer his Membership
Interest, then Erickson shall have an additional fifteen (15) days within which
to elect to purchase such Membership Interest by providing Notice of such
election to the Noticing Member and the Remaining Members. Erickson shall have
the right to purchase such Membership Interest either (a) at the price and terms
specified in the Notice, or (b) in the case of an Encumbrance, at the price and
terms determined in the same manner as is provided in Section 8.11. In the event
that Erickson elects not to purchase such Membership Interest and Bankert is not
the Member wishing to Transfer his Membership Interest, then Bankert shall have
an additional fifteen (15) days within which to elect to purchase such
Membership Interest by providing Notice of such election to the Noticing Member
and the Remaining Members. Bankert shall have the right to purchase such
Membership Interest either (a) at the price and terms specified in the Notice,
or (b) in the case of an Encumbrance, at the price and terms determined in the
same manner as is provided in Section 8.11. In the event that neither GAG,
Swirsky, Friedman, Erickson nor Bankert elects to purchase such Membership
Interest, then some or all of the Remaining Members, as the case may be, shall
have an additional fifteen (15) days within which to elect to purchase such
Membership Interest on a pro-rata basis by providing Notice of such election to
the Noticing Member and the Remaining Members. Some or all of the Remaining
Members, as the case may be, shall have the right to purchase such Membership
Interest on a pro-rata basis either (a) at the price and terms specified in the
Notice, or (b) in the case of an Encumbrance, at the price and terms determined
in the same manner as is provided in Section 8.11. Unless the entire Membership
Interest which is the subject of the Transfer is purchased by the Company or the
Remaining Members, then all of such Membership Interest may be Transferred at
any time within one hundred fifty (150) days from the date of the initial Notice
of the Transfer to the person specified in such Notice at the price and terms
specified in such Notice.

8.3 If the Company or the Remaining Members become aware of a Transfer by a
Member of any Membership Interest, when no actual offer has been made to the
Company and the Remaining Members as required above, then on the day that the
Company or the Remaining Members become aware of such Transfer, the Company and
the Remaining Members shall be deemed to have received an offer to sell the
Membership Interest of that Member pursuant to Section 8.2.

 

17



--------------------------------------------------------------------------------

8.4 Except as expressly provided in this Agreement, a Member shall not Transfer
any part of the Member’s Membership Interest in the Company, whether now owned
or later acquired, unless a Majority of the Members approve the transferee’s
admission to the Company as a Member upon such Transfer and the Membership
Interest to be transferred, when added to the total of all other Membership
Interests transferred in the preceding twelve (12) months, will not cause the
termination of the Company under the Code. No Member may Encumber or permit or
suffer any Encumbrance of all or any part of the Member’s Membership Interest in
the Company unless such Encumbrance has been approved in writing by a Majority
of the Members. Such approval may be granted or withheld in the sole discretion
of a Majority of the Members. Any Transfer, including, without limitation, any
Encumbrance, of a Membership Interest without such approval shall be void.

8.5 Upon the marriage of a Member, the new spouse of the Member shall not
acquire any Membership Interest in the Company, by community property or
otherwise, and such Membership Interest shall remain the sole and separate
property of the Member. Any attempt to transfer such Membership Interest to the
spouse or to change the character of the Membership Interest to community
property is prohibited and shall be of no force or effect.

8.6 Notwithstanding any other provision of this Agreement to the contrary, a
Member who is a natural person may transfer all or any portion of his or her
Membership Interest to any revocable trust created for the benefit of the
Member, or any combination between or among the Member, the Member’s spouse, and
the Member’s issue; provided that the Member retains a beneficial interest in
the trust and all of the Voting Interest included in such Membership Interest,
and continues to be active in the Company’s business. A transfer of a Member’s
entire beneficial interest in such trust or failure to retain such Voting
Interest shall be deemed a Transfer of a Membership Interest.

8.7 A Member may Withdraw from the Company at any time by giving Notice of
Withdrawal to all other Members at least sixty (60) calendar days before the
effective date of Withdrawal. Withdrawal shall not release a Member from any
obligations and liabilities under this Agreement accrued or incurred before the
effective date of Withdrawal. Except as otherwise set forth in this Agreement, a
Withdrawing Member shall divest himself of his entire Membership Interest before
the effective date of Withdrawal in accordance with the Transfer restrictions
and purchase option rights set forth in this Article.

8.8 On the happening of any of the following events (the “Repurchase Events”)
with respect to a Member, the Company or the other Members shall be required to
purchase the entire Membership Interest of such Member in accordance with the
provisions of Sections 8.1 and 8.2 at the price and on the terms provided in
Section 8.11:

(a) the death of a Member;

(b) the disability of a Member such that the Member is no longer able to
participate in the business of the Company (which shall be presumed if, due to a
disability, the

 

18



--------------------------------------------------------------------------------

Member is unable to participate in the business of the Company for a period of
one hundred eighty (180) consecutive days or for a total of two hundred seventy
(270) days in any three hundred sixty five (365) day period) and such disability
is confirmed by a medical professional selected by the Company in its sole and
absolute discretion; or

(c) a declaration by a court of law that a Member is mentally unsound or
incompetent.

Each Member shall promptly give Notice of a Repurchase Event to all other
Members.

8.9 On the happening of any of the following events (the “Triggering Events”)
with respect to a Member, the Company or the other Members shall have the option
to purchase all or any portion of the Membership Interest of such Member in
accordance with the provisions of Sections 8.1 and 8.2 at the price and on the
terms provided in Section 8.11:

(a) the Withdrawal of a Member;

(b) the voluntary resignation or retirement of a Member who is active in the
business of the Company on a full-time basis or the failure of such a Member to
otherwise remain active in the business of the Company on a full-time basis;

(c) the bankruptcy of a Member resulting in a judicial transfer (as set forth in
Section 8.19);

(d) except as may otherwise be set forth in this Agreement, the termination of a
Member’s affiliation in any capacity with the Company, GAG and/or GAGAVS for any
reason whatsoever, whether voluntary or involuntary; or

(e) except as specifically set forth in this Agreement, the occurrence of any
other event that is, or that would cause, a Transfer in contravention of this
Agreement.

Each Member shall promptly give Notice of a Triggering Event to all other
Members.

8.10 Notwithstanding anything to the contrary set forth in this Agreement, on
the happening of any of the following events (the “Forfeiture Events”) with
respect to a Member, such Member’s entire Membership Interest shall terminate
(without compensation therefor, to the extent permitted by law) and such Member
shall indemnify and hold the Company and the other Members harmless from any
loss, cost or expense, including reasonable attorneys’ fees, related to such
Forfeiture Event:

(a) the Member’s material breach of any of the provisions of this Agreement
which has a direct, substantial and adverse effect on the Company or the other
Members (provided, however, a Member shall be given written notice of such
breach and three (3) business days after its receipt of such notice within which
to remedy such breach to the satisfaction of the other Members if such breach is
of a monetary nature or ten (10) business days after its receipt of such notice
within which to remedy such breach to the satisfaction of the other Members if
such breach is of a non-monetary nature;

 

19



--------------------------------------------------------------------------------

(b) the Member’s conviction of a felony (or a lesser crime of moral turpitude)
involving his management of, or involvement in, the affairs of the Company, or
his rendering of advice or consultation with respect thereto, or which relates
to the Company, its properties, business or affairs; or

(c) a material act of dishonesty by the Member involving his management of, or
involvement in, the affairs of the Company, or his rendering of advice or
consultation with respect thereto, or which relates to the Company, its
properties, business or affairs.

8.11 In the event of a situation described in this Article VIII and the Company
and/or the other Members have the option or the obligation to purchase a
Membership Interest, then the purchase price of the Membership Interest that is
the subject of such option or obligation shall be the Fair Market Value of such
Membership Interest as determined under this Section, which Fair Market Value
shall be computed as follows:

(a) The Fair Market Value of the Membership Interest shall be equal to the Fair
Market Value of the Company times the Percentage Interest being sold.

(b) The Members may, but shall not be required, to meet once annually on the
anniversary of the Effective Date to determine the Fair Market Value of the
Company applicable during the next twelve (12) month period. Each of the Members
shall use his best efforts to mutually agree on such Fair Market Value. Such
determination must be agreed upon unanimously by the Members. If, at the time an
option or obligation to purchase a Membership Interest arises, the Members have
not established or have been unable to agree upon a Fair Market Value for the
Company, then the Members shall meet again to determine a Fair Market Value for
the Company and, again, each of the Members shall use his best efforts to
mutually agree on such Fair Market Value. If the Members still cannot agree upon
such Fair Market Value within thirty (30) days of the date on which the option
is first exercisable or the obligation becomes ripe (collectively, the “Option
Date”), the Member whose Membership Interest is the subject of the Transfer
shall appoint, within twenty (20) days of the Option Date, one appraiser, and
the Manager shall appoint, within twenty (20) days of the Option Date, one
appraiser. The two (2) appraisers so appointed then shall, within a period of
five (5) additional days, agree upon and appoint a third appraiser. The three
(3) appraisers shall, within sixty (60) days after the appointment of the third
appraiser, determine the Fair Market Value of the Company in writing and submit
their report to all the parties. The Fair Market Value shall be determined by
disregarding the appraiser’s valuation that varies the greatest from each of the
other two (2) appraisers’ valuations, and the arithmetic mean of the remaining
two (2) appraisers’ valuations shall be the Fair Market Value. Each party shall
pay for the services of the appraiser selected by it, plus one-half ( 1/2) of
the fee charged by the third appraiser.

(c) With respect to the purchase price for the Membership Interest arrived at
pursuant to this Section 8.11, the Company or the purchaser of the Membership
Interest (the “Purchasing Member(s)”), as the case may be, shall pay not less
than twenty-five percent (25%) of the purchase price in cash upon acceptance of
an offer or determination of value of the Membership Interest, with the balance
due and payable thereafter by the Company or the Purchasing Member(s), as the
case may be, at the option of the Company or the Purchasing Member(s), as the
case may be), in three (3) equal annual installments. If so elected, the

 

20



--------------------------------------------------------------------------------

Company or the Purchasing Member(s), as the case may be, shall execute a
promissory note in favor of the Member whose Membership Interest is the subject
of the Transfer, which note shall not bear interest.

8.12 Although a Member’s spouse may have a community property interest in the
Member’s interest, the Member’s spouse is not a Member and such spouse shall
have no Economic Interest, Information Interest, Voting Interest or any other
interest other than a community property interest and shall not have the right
to participate in the Company’s activities, unless and until the Member’s
interest is transferred to the Member’s spouse, and the foregoing events
occurring to a Member’s spouse (but not to a Member) shall not constitute a
Withdrawal of a Member or result in a Repurchase Event or a Triggering Event.

8.13 Except as specifically set forth in this Agreement, a prospective
transferee (other than an existing Member) of a Membership Interest may be
admitted as a Member with respect to such Membership Interest (“Substituted
Member”) only (a) upon a Vote of a Majority of the Members, (b) upon such
prospective transferee executing a counterpart of this Agreement as a party
hereto; and (c) if the prospective transferee is a natural person, upon such
prospective transferee causing his/her spouse to execute a “Spousal Consent” in
the form attached to this Agreement. Any prospective transferee of a Membership
Interest shall be deemed an Assignee and, therefore, the owner of only an
Economic Interest until such prospective transferee has been admitted as a
Substituted Member. Except as otherwise permitted in the Act, any such Assignee
shall be entitled only to receive allocations and distributions under this
Agreement with respect to such Membership Interest and shall have no right to
Vote or exercise any rights of a Member until such Assignee has been admitted as
a Substituted Member. Until the Assignee becomes a Substituted Member, the
Assigning Member will continue to be a Member and to have the power to exercise
any rights and powers of a Member under this Agreement. Any Person admitted to
the Company as a Substituted Member shall be subject to all the provisions of
this Agreement.

8.14 In order to fund the payment of the purchase price of his Membership
Interest in the event of Swirsky’s death, and to further compensate the Company
for the loss of any of his services as a result thereof, the Company may (but
shall not be obligated to) maintain in full force and effect a policy or
policies of life insurance on the life of Swirsky in the face amount of no more
than Two Million Dollars ($2,000,000.00). Such policy or policies shall belong
solely to the Company, which, subject to the provisions of this Agreement,
reserves all the powers and rights of ownership of it. The Company shall be
named as the primary beneficiary of the policy or policies and shall pay all
premiums on it as they become due. Notwithstanding the Company’s ownership of
such policy, the Company shall not change the name of the beneficiary from the
Company without the written consent of the insured, cancel the policy, elect
optional methods of payment, convert the policy, borrow against the policy, or
in any other way change its nature, value, or the rights under the policy. Any
dividends paid on any of the policies before maturity or the insured’s death
shall be paid to the Company and shall be used to fund the payment of the
purchase price of the Membership Interest in question. Receipt showing payment
of premium shall be held by the Manager for inspection by all Members.

8.15 In the event that the Company acquires any Memberships Interests pursuant
to any of – the provisions of this Article VIII (either through purchase or
through termination), the Membership Interest so acquired shall be retired
permanently and the Percentage Interests of the remaining Members shall be
increased accordingly, unless determined otherwise by a Majority of the Members.

 

21



--------------------------------------------------------------------------------

8.16 No Member shall participate in any Vote or decision in any matter
pertaining to the disposition of that Member’s Membership Interest in the
Company under this Agreement.

8.17 In the event of any Transfer of a Membership Interest pursuant to the
provisions of this Article, then the Transfer shall be closed at the office of
the Company on the date and at the time fixed by the Company, which date shall
be on or before the date for payment of the down payment of the purchase price.
Upon the closing of the sale, the transferor of such Membership Interest shall
deliver to the transferee in exchange for any payment due the following:
(a) originals of any Membership Interest Certificate(s) which may have been
issued by the Company to the transferor evidencing such Membership Interest,
properly endorsed to reflect the Transfer; (b) a written assignment
memorializing the Transfer of such Membership Interest from the transferor to
the transferee, including a representation and warranty by the transferor that
such Membership Interest is being transferred free and clear of any liens,
charges or encumbrances thereon, endorsed for transfer; and (c) in the event of
death, such assignments, certificates of authority, tax releases, consents to
transfer, instruments and evidences of title of the transferor and of his
compliance with this Agreement as may reasonably be required by counsel for the
transferee.

8.18 Notwithstanding any other provisions of this Agreement:

(a) If in connection with the divorce or dissolution of the marriage of a
Member, any court issues a decree or order that transfers, confirms or awards a
Membership Interest, or any portion thereof, to that Member’s spouse (an
“Award”), then, notwithstanding that such transfer would constitute an
unpermitted Transfer under this Agreement, that Member shall have the right to
purchase from his or her former spouse the Membership Interest, or portion
thereof, that was so transferred, and such former spouse shall sell the
Membership Interest or portion thereof to that Member at the price set forth in
Section 8.11.

(b) If, by reason of the death of a spouse of a Member, any portion of a
Membership Interest is transferred to a transferee other than (1) that Member,
or (2) a trust created for the benefit of that Member (or for the benefit of
that Member and any combination between or among the Member and the Member’s
issue) in which the Member is the sole trustee and the Member, as trustee or
individually possesses all of the Voting Interest included in that Membership
Interest, then the Member shall have the right to purchase the Membership
Interest or portion thereof from the estate or other successor of his or her
deceased spouse or Transferee of such deceased spouse, and the estate,
successor, or Transferee shall sell the Membership Interest or portion thereof
at the price set forth in Section 8.11.

(c) If the Member has failed to consummate the purchase within sixty (60) days
after the date of the Award or the date of death, as the case may be (the
“Expiration Date”), then the other Members shall have the option to purchase
from the former spouse or the estate or other successor of the deceased spouse,
as the case may be, the Membership Interest or portion thereof pursuant to
Section 8.2; provided that the option period shall commence on the later of
(1) the day following the Expiration Date, or (2) the date of actual notice of
the death or the date of actual notice of the Award, as the case may be.

 

22



--------------------------------------------------------------------------------

8.19 All proposed judicial transfers and sales by order of any court or referee
in bankruptcy (an “Order”) of any Membership Interest shall be subject to the
terms of this Agreement. In the event a sale or transfer is proposed pursuant to
an Order, all of the terms of Section 8.1 shall apply, with the modification
that instead of a notice of intention to sell the Membership Interest being
delivered to the Remaining Members, a copy of the Order shall be delivered by
the proposed transferee which shall state the name and address of the proposed
transferee and specify the percentage of the Membership Interest to be sold, the
consideration for such Membership Interest and the terms of such sale. For all
other purposes of Section 8.1, the receipt of the Order shall be treated as the
receipt of the notice of intention to sell. All proposed transfers pursuant to
an Order which do not set forth a purchase price capable of valuation which
would allow the Remaining Members to exercise their right of first refusal are
expressly prohibited. Any purported transfer in contravention of this Section
shall be null and void and shall pass no title to the purported transferee. For
purposes of this Agreement, a “judicial transfer” shall include but not be
limited to the following: (a) the filing of a petition, either voluntary or
involuntary, under the provisions, or any chapter, of the Bankruptcy Code;
(b) an attachment or levy upon the Membership Interest of a Member which is not
released within thirty (30) days of commencement of the attachment or levy; or
(c) the appointment of a receiver for the assets of a Member, or an assignment
for the benefit of creditors by a Member. No pledgee, judgment creditor,
assignee for the benefit of creditors, receiver, trustee in bankruptcy or other
holder of a Membership Interest, without regard to the manner of acquisition of
the Membership Interest or the nature of the Membership Interest shall sell,
donate, pledge, hypothecate, encumber or otherwise further transfer any
Membership Interest without complying with the provisions of this Agreement in
the same manner as if such holder or person asserting the interest in the
Membership Interest was named as a Member in this Agreement.

8.20 In the event of the winding up and dissolution of a corporate Member, or
merger or other corporate reorganization of a corporate Member as a result of
which the corporate Member does or does not survive as an entity, no Transfer
will have occurred. In the event that the corporate Member is the surviving
entity, then the corporate Member’s Membership Interest will perpetuate and the
corporate Member will continue to be a Member under this Agreement. In the event
that the corporate Member is not the surviving entity, the surviving entity will
acquire the corporate Member’s Membership Interest, execute a counterpart of
this Agreement and become a party hereto and a Member under this Agreement.

8.21 The sale of Membership Interests to the Initial Members has not been
qualified or registered under the securities laws of any state, including
California, or registered under the Securities Act of 1933, in reliance on
exemptions from the registration provisions of those laws. No attempt has been
made to qualify the offering and sale of Membership Interests to Members under
the any securities laws of the State of California also in reliance upon an
exemption from the requirement that a permit for issuance of securities be
procured. Notwithstanding any other provision of this Agreement, Membership
Interests may not be Transferred or Encumbered unless registered or qualified
under applicable state and federal securities law unless, in the opinion of
legal counsel satisfactory to the Company, such qualification or registration is
not required. The

 

23



--------------------------------------------------------------------------------

Member who desires to Transfer a Membership Interest shall be responsible for
all legal fees incurred in connection with said opinion. It is the understanding
of the Members that the negotiability of the Membership Interests shall be
limited by the provisions of this Agreement and no Transfer or Encumbrance of
any Membership Interest shall be binding or valid if the same shall be in
contravention of any of the terms, provisions or conditions of this Agreement,
and the Company shall not recognize or be compelled to recognize as binding or
valid any such transfer or Encumbrance is so made in contravention of any of the
terms, provisions or conditions of this Agreement.

8.22 A statement shall be written upon the face of each Membership certificate
issued to a Member in the following form: “THIS MEMBERSHIP CERTIFICATE IS
SUBJECT TO THE RESTRICTIONS AND TERMS OF THAT CERTAIN OPERATING AGREEMENT DATED
APRIL 10, 2007.”

8.23 Notwithstanding anything to the contrary set forth in this Agreement, GAG
shall have the unrestricted right to assign its Membership Interest in the
Company to an affiliate of GAG. For purposes of this Agreement, the term
“affiliate” means an individual or entity directly or indirectly controlling,
controlled by or under common control with another individual or entity.

ARTICLE IX - DISSOLUTION AND WINDING UP

9.1 The Company shall be dissolved on the first to occur of the following
events:

(a) The occurrence of a Repurchase Event, a Triggering Event or a Forfeiture
Event involving one of the Members; provided, however, that the Majority of the
Members so remaining may within ninety (90) days of the happening of that event
Vote to continue the business of the Company, in which case, the Company shall
not dissolve. If the remaining the Members fail to so Vote, the remaining
Members shall wind up the Company. For purposes of this subparagraph (a), in
determining a Majority of the Members, the Percentage Interest of any Member who
has died, become incapacitated, become permanently disabled, Withdrawn or become
bankrupt or dissolved shall not be taken into account.

(b) The expiration of the term of existence of the Company.

(c) The written agreement of a Majority of the Members to dissolve the Company.

(d) The sale or other disposition of substantially all of the Company’s assets.

(e) Entry of a decree of judicial dissolution under Corporations Code
Section 17351.

9.2 On the dissolution of the Company, the Company shall engage in no further
business other than that necessary to wind up the business and affairs of the
Company. The Members who have not wrongfully dissolved the Company or, if there
is no such Members, the Members, shall wind up the affairs of the Company. The
Persons winding up the affairs of the Company shall give Notice of the
commencement of winding up by mail to all known creditors

 

24



--------------------------------------------------------------------------------

and claimants against the Company whose addresses appear in the records of the
Company. After paying or adequately providing for the payment of all known debts
of the Company (except debts owing to Members), the remaining assets of the
Company shall be distributed or applied in the following order:

(a) To pay the expenses of liquidation.

(b) To the establishment of reasonable reserves by a Majority of the Members so
remaining for contingent liabilities or obligations of the Company. Upon a
Majority of the Members so remaining determining that such reserves are no
longer necessary, such reserves shall be distributed as provided in this
Section 9.2.

(c) To repay outstanding loans from Members. If there are insufficient funds to
pay such loans in full, each Member shall be repaid in the ratio that the
Member’s loan, together with interest accrued and unpaid thereon, bears to the
total of all such loans from Members, including all interest accrued and unpaid
thereon. Such repayment shall first be credited to unpaid principal and the
remainder shall be credited to accrued and unpaid interest.

(d) Among the Members in accordance with the provisions of Section 4.7.

9.3 Each Member shall look solely to the assets of the Company for the return of
the Member’s investment, and if the Company property remaining after the payment
or discharge of the debts and liabilities of the Company is insufficient to
return the investment of each Member, such Member shall have no recourse against
any other Members for indemnification, contribution, or reimbursement.

ARTICLE X - NONCOMPETITION AND CONFIDENTIALITY

10.1 Each Member hereby covenants with the Company and each other Member that,
at all times while he is a Member and for a period of one (1) year following the
effective date of any Transfer of his Membership Interest, whether voluntary,
involuntary, by operation of law, or by reason of any provision of this
Agreement, the Member will not, directly or indirectly, through an affiliate or
otherwise, (a) engage in any business in any way similar to or competitive with
the business of the Company, (b) enter into any agreement or understanding,
written or oral, relating to the services of any employee of the Company, or
(c) solicit the business of, enter into any agreement, written or oral, or
otherwise deal with any customers of the Company, who were such at the time of
the Transfer. After the effective date of any such Transfer of a Member’s
Membership Interest, these restrictions shall apply only to those states and
foreign countries in which the Company has conducted its business prior to such
effective date.

10.2 Each Member hereby covenants with the Company and each other Member that
whether voluntary, involuntary, by operation of law or by reason of any
provision of this Agreement, the Member will not, directly or indirectly,
through an affiliate or otherwise, whether knowingly or otherwise, use or
disclose, or induce or assist in the use or disclosure of, any Confidential
Information (as hereinafter defined), which Confidential Informational shall be
kept in the strictest confidence and trust.

 

25



--------------------------------------------------------------------------------

10.3 For purposes of this Agreement, the term “affiliate” shall have the meaning
set forth in Section 8.23. The term “control” (including the terms “controlled
by” and “under common control with”) means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
a Person, whether through membership, ownership of voting securities, by
contract or otherwise.

10.4 Left blank intentionally.

10.5 Each Member hereby stipulates that a breach of the provisions of this
Article X will result in irreparable damage and injury to the Company for which
no money damages could adequately compensate it. If the Member breaches the
provisions of this Agreement, in addition to all other remedies to which the
Company may be entitled, and notwithstanding the provisions of Section 12.1, the
Company shall be entitled to an injunction to enforce the provisions of this
Agreement, to be issued by any court of competent jurisdiction, to enjoin and
restrain the Member and each and every Person concerned or acting in concert
with the Member from the continuance of such breach. Each Member expressly
waives any claim or defense that an adequate remedy at law might exist for any
such breach.

10.6 If the provisions contained herein shall be deemed to exceed the time or
geographic limits or any other limitation imposed by applicable law in any
jurisdiction, then such provision shall be deemed reformed in such jurisdiction
to the maximum extent permitted by applicable law.

10.7 Notwithstanding anything to the contrary set forth in this Agreement,
Andrew Gumaer and Harvey Yellen each shall be permitted to continue their
ownership and operation of GAG and all entities and operations affiliated
therewith and GAG shall be permitted to continue to operate in its own capacity
and in connection with all affiliates thereof, all of which are intentionally
omitted from the restrictions imposed by this Article X. Further,
notwithstanding anything to the contrary set forth in this Agreement, Friedman
and Erickson shall be permitted to continue their employment with GAG, which is
intentionally omitted from the restrictions imposed by this Article X. Finally,
notwithstanding anything to the contrary set forth in this Agreement, GAG,
Friedman, and Bankert shall be permitted to continue their ownership and
operation of Great American Group Advisory & Valuation Services, LLC (“GAGAVS”)
and Friedman and Bankert shall be permitted to continue their employment with
GAGAVS, which is intentionally omitted from the restrictions imposed by this
Article X.

ARTICLE XI - INDEMNIFICATION

11.1 To the fullest extent permitted by law, the Members, including any Manager
(collectively, the “Indemnitees”), shall, in accordance with this Section 11.1,
be indemnified and held harmless by the Company from and against any and all
liens, claims, costs, expenses, damages, fines, judgments, settlements,
liabilities, losses and other obligations (whether joint or several and
including reasonable legal expenses) arising from any and all claims, demands,
actions, causes or action, suits or proceedings (civil, criminal, administrative
or investigative) in which they may be involved, as a party or otherwise, by
reason of their management of, or involvement in, the affairs of the Company, or
rendering of advice or consultation with respect thereto, or which relate to the
Company, its properties, business or affairs, if such Indemnitee

 

26



--------------------------------------------------------------------------------

acted in good faith and in a manner such Indemnitee reasonably believed to be
in, or not opposed to, the best interests of the Company, and, with respect to
any criminal proceeding, had no reasonable cause to believe the conduct of such
Indemnitee was unlawful. The termination of a proceeding by judgment, order,
settlement, conviction or upon a plea of nolo contendere, or its equivalent,
shall not, of itself, create a presumption that the Indemnitee did not act in
good faith and in a manner which the Indemnitee reasonably believed to be in, or
not opposed to, the best interests of the Company or that the Indemnitee had
reasonable cause to believe that the Indemnitee’s conduct was unlawful (unless
there has been a final adjudication in the proceeding that the Indemnitee did
not act in good faith and in a manner which the Indemnitee reasonably believed
to be in or not opposed to the best interests of the Company; or that the
Indemnitee did have reasonable cause to believe that the Indemnitee’s conduct
was unlawful).

11.2 The Company may also indemnify any Person who was or is a party or is
threatened to be made a party to any threatened, pending, or completed action by
or in the right of the Company to procure a judgment in its favor by reason of
the fact that such Person is or was an officer, employee or agent of the
Company, against expenses actually or reasonably incurred by such Person in
connection with the defense or settlement of such action, if such Person acted
in good faith and in a manner such Person reasonably believed to be in, or not
opposed to, the best interests of the Company, except that indemnification shall
be made in respect of any claim, issue or matter as to which such Person shall
have been adjudged to be liable for misconduct in the performance of the
Person’s duty to the Company only to the extent that the court in which such
action or suit was brought, or another court of appropriate jurisdiction,
determines upon application that, despite the adjudication of liability but in
view of all circumstances of the case, such person is fairly and reasonably
entitled to indemnity for such expenses which such court shall deem proper. To
the extent that the Person has been successful on the merits or otherwise in
defense of any proceedings referred to herein, or in defense of any claim, issue
or matter therein, the Person shall be indemnified by the Company against
expenses actually and reasonably incurred by the Person in connection therewith.
Notwithstanding the foregoing, no Person shall be entitled to indemnification
hereunder for any conduct arising from the gross negligence or willful
misconduct of such Person or reckless disregard in the performance of his duties
hereunder. The term Aagent@, as used in this Section 11.2, shall include a
trustee of other fiduciary of a plan, trust, or other entity or arrangement
described in Corporations Code Section 207(f).

11.3 Expenses (including attorneys’ fees) incurred in defending any proceeding
under Sections 11.1 and 11.2 may be paid by the Company in advance of the final
disposition of such proceeding upon receipt of an undertaking by or on behalf of
the Indemnitee or Person to repay such amount if it shall ultimately be
determined that the Indemnitee or Person is not entitled to be indemnified by
the Company as authorized hereunder. “Expenses” as used in this Article XI,
includes, without limitation, attorney fees and expenses of establishing a right
to indemnification, if any, under this Article XI.

11.4 The indemnification provided by this Article XI shall not be deemed to be
exclusive of any other rights to which any Person may be entitled under any
agreement, or as a matter of law, or otherwise, both as to actions in a Person’s
official capacity and to actions by such Person in another capacity.

 

27



--------------------------------------------------------------------------------

11.5 The Members shall have power to purchase and maintain insurance on behalf
of the Company, the Members, officers, employees or agents of the Company and
any other indemnitees at the expense of the Company, against any liability
asserted against or incurred by them in any such capacity whether or not the
Company would have the power to indemnify such persons against such liability
under the provisions of this Agreement.

11.6 Notwithstanding anything to the contrary herein contained, the debts,
obligations and liabilities of the Company shall be solely the debts,
obligations and liabilities of the Company; and no Member shall be obligated
personally for any such debt, obligation or liability of the Company solely by
reason of being a Member or Manager of the Company.

ARTICLE XII - ARBITRATION

12.1 Any controversy, dispute or claim concerning this Agreement or the Company
shall be resolved at the request of the Company and/or any Member (“Initiation”)
directed to the AAA by a binding arbitration conducted by a single arbitrator in
Los Angeles County, California, in accordance with the CAR, except as modified
by the terms of this Section 12.1. The request shall be in writing and shall set
forth the nature of the matter to be resolved by arbitration. The arbitrator
shall apply California Law to the matters which are the subject of the
arbitration. The arbitrator shall be limited to the interpretation of this
Agreement in accordance with California Law. The arbitrator shall prepare and
provide to the parties a written decision (“Decision”) on all matter(s) which
are the subject of the arbitration, including factual findings and the reasons
which form the basis of the Decision. The Decision shall have the effect and be
enforceable in the manner provided by California law. The parties shall share
equally all initial costs of arbitration. The prevailing party shall be entitled
to recover for the non-prevailing party its attorneys’ fees, costs, and expenses
incurred in connection with the arbitration. The parties hereby agree that the
Commercial Arbitration Rules are modified as follows: (a) if the parties have
not agreed to an arbitrator within sixty (60) days after initiation of
arbitration, then the AAA shall appoint a single neutral arbitrator as soon
thereafter as practical; (b) the parties shall be permitted discovery under the
supervision and rules set by the arbitrator; provided, however, that discovery
shall be completed within one hundred twenty (120) days of selection or
appointment of the arbitrator; (c) the arbitrator shall have power to impose
such sanctions as the arbitrator deems appropriate for failure of a party or
counsel for a party to comply with discovery rules established by the
arbitrator; (d) a hearing before the arbitrator shall be held no later than one
hundred eighty (180) days after initiation of arbitration, unless a hearing is
waived by all parties; and (e) no later than fourteen (14) days from the date of
closing of the arbitration hearing, or, if an oral hearing has been waived, from
the date of transmitting final statements and proofs to the arbitrator, the
arbitrator shall render a written Decision. Notwithstanding the foregoing,
nothing in this Agreement shall prohibit a Member from seeking equitable relief
in a court of competent jurisdiction located in Los Angeles County, California.

ARTICLE XIII - GENERAL PROVISIONS

13.1 This Agreement constitutes the whole and entire agreement of the parties
with respect to the subject matter of this Agreement, and it shall not be
modified or amended in any respect except by a written instrument executed by
all the parties. This Agreement replaces and supersedes all prior written and
oral agreements by and among the Members or any of them.

 

28



--------------------------------------------------------------------------------

13.2 This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

13.3 This Agreement shall be construed and enforced in accordance with the
internal laws of the State of California. If any provision of this Agreement is
determined by any court of competent jurisdiction or arbitrator to be invalid,
illegal, or unenforceable to any extent, that provision shall, if possible, be
construed as though more narrowly drawn, if a narrower construction would avoid
such invalidity, illegality, or unenforceability or, if that is not possible,
such provision shall, to the extent of such invalidity, illegality, or
unenforceability, be severed, and the remaining provisions of this Agreement
shall remain in effect.

13.4 Any dispute under this Agreement shall only be litigated in any court
having its situs within Los Angeles, California, and the parties consent and
submit to the jurisdiction of any state or federal court located within such
venue which has original jurisdiction over matters which arise within Los
Angeles, California.

13.5 This Agreement shall be binding on and inure to the benefit of the Members
and their heirs, personal representatives, and permitted successors and assigns.

13.6 Whenever used in this Agreement, the singular shall include the plural, the
plural shall include the singular, and the neuter gender shall include the male
and female as well as a trust, firm, company, or corporation, all as the context
and meaning of this Agreement may require.

13.7 The Members shall promptly execute and deliver any and all additional
documents, instruments, notice, and other assurances, and shall do any and all
other acts and things reasonably necessary in connection with the performance of
their respective obligations under this Agreement and to carry out the intent of
the parties.

13.8 Except as provided in this Agreement, no provision of this Agreement shall
be construed to limit in any manner the Members in the carrying on of their own
respective businesses or activities.

13.9 Each Member represents and warrants to the other Members that the Member
has the capacity and authority to enter into this Agreement.

13.10 The article, section and paragraph titles and headings contained in this
Agreement are inserted as matter of convenience and for ease of reference only
and shall be disregarded for all other purposes, including the construction or
enforcement of this Agreement or any of its provisions.

13.11 This Agreement may be altered, amended or repealed only by a writing
signed by all of the Members.

13.12 Time is of the essence of every provision of this Agreement that specifies
a time for performance.

 

29



--------------------------------------------------------------------------------

13.13 This Agreement is made solely for the benefit of the parties to this
Agreement and their respective permitted successors and assigns, and no other
person or entity shall have or acquire any right by virtue of this Agreement.

13.14 The Members intend the Company to be a limited liability company under the
Act. No Member shall take any action inconsistent with the express intent of the
other Members.

13.15 In connection with any lawsuit or arbitration arising out of or relating
to this Agreement or the relationship between the Members, the prevailing
Member(s) shall be entitled to recover from the non-prevailing Member(s) its
reasonable attorney’s fees, and related costs and expenses, as fixed and
determined by the court or the arbitrator(s), as the case may be.

13.16 In the event of any conflict between any term of this Agreement and any
provision of the Act, the Act shall control and this Agreement shall be reformed
to preserve as much as possible its original intent.

ARTICLE XIV - INVESTMENT REPRESENTATIONS

14.1 Each Member hereby represents and warrants to the Company and each other
Member as follows:

(a) The Member is acquiring his interest in the Company for the Member’s own
account for investment purposes only and not with a view to or for the resale,
distribution, subdivision or fractionalization thereof and has no contract,
understanding, undertaking, agreement or arrangement of any kind with any Person
to sell, transfer or pledge to any Person its or his interest or any part
thereof nor dies such Member have any plans to enter into any such agreement.

(b) By reason of his business or financial experience, the Member has the
capacity to protect his own interests in connection with the transactions
contemplated hereunder, is able to bear the risks of an investment in the
Company, and at the present time could afford a complete loss of such
investment.

(c) The Member is aware of the Company’s business affairs and financial
condition and has acquired sufficient information about the Company to reach an
informed and knowledgeable decision to acquire an interest in the Company.

(d) Assuming federal and state securities laws apply to the interests described
herein, the Member acknowledges that the interests have not been registered
under the Securities Act of 1933 or any state securities laws, inasmuch as they
are being acquired in a transaction not involving a public offering, and, under
such laws, may not be resold or transferred by the Member without appropriate
registration or the availability of an exemption from such requirements. In this
connection, the Member represents that it is familiar with SEC Rule 144, as
presently in effect, and understands the resale limitations imposed thereby and
by the Securities Act of 1933.

 

30



--------------------------------------------------------------------------------

ARTICLE XV - CONSENT TO REPRESENTATION

15.1 Each of the Members hereby acknowledges that Corporate Counsel drafted this
Agreement and that he: (a) has been advised by Corporate Counsel that his
interest in the Agreement may conflict with those of the other Members or the
Company; (b) has received from Corporate Counsel a disclosure of the facts
causing that conflict of interest; (c) has been advised by Corporate Counsel
that this Agreement will have tax consequences; (d) has been encouraged by
Corporate Counsel to seek independent legal counsel and other professional
advice regarding this Agreement and its tax consequences; and (e) is aware that
if a conflict between the parties concerning this Agreement arises in the
future, Corporate Counsel may be required to withdraw from representing him in
his affiliated capacities with the Company, which would result in expense and
inconvenience.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY; SIGNATURES APPEAR ON THE FOLLOWING
PAGE]

 

31



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Members have executed or caused to be executed this
Agreement on the Effective Date.

 

“GAG”     “SWIRSKY”

GREAT AMERICAN GROUP, LLC

a California limited liability company

   

/s/ Marc Swirsky

    MARC SWIRSKY

/s/ Harvey Yellen

    Harvey Yellen, Manager     “FRIEDMAN”

/s/ Andrew Gumaer

   

/s/ Lester Friedman

Andrew Gumaer, Manager     LESTER FRIEDMAN “ERICKSON”     “BANKERT”

/s/ Paul Erickson

   

/s/ John Bankert

PAUL ERICKSON     JOHN BANKERT

 

32



--------------------------------------------------------------------------------

COMPANY APPROVAL

Great American Group Machinery & Equipment, LLC hereby approves and agrees to
abide by the provisions of that certain Operating Agreement for Great American
Group Machinery & Equipment, LLC, dated April 10, 2007.

 

GREAT AMERICA GROUP MACHINERY & EQUIPMENT, LLC,

a California limited liability company

By:  

/s/ Marc Swirsky

  Marc Swirsky, Its Manager

 

33



--------------------------------------------------------------------------------

EXHIBIT 3.1

CAPITAL CONTRIBUTIONS OF THE MEMBERS

 

GAG    $263,694.00 (contributed by GAG upon execution of the Agreement) Swirsky
   Services Rendered (with an agreed Fair Market Value of $0.00) Friedman   
$34,678.50 (contributed by Friedman upon execution of the Agreement) Erickson   
$34,678.50 (contributed by Erickson upon execution of this Agreement) Bankert   
$16,949.00 (contributed by Bankert upon execution of this Agreement) TOTAL   
$350,000.00

 

34



--------------------------------------------------------------------------------

EXHIBIT 4.5

EXEMPLAR CALCULATION FOR CASH DISTRIBUTIONS TO THE MEMBERS

 

1.      Assumed cash available for distribution to the Members (after taking
into consideration those items set forth in Section 4.5(a) and Section 4.5(b)
(“Available Cash”)

   $ 2,000,000.00

2.      Payment to Swirsky

 

Available Cash

Less Swirsky’s Payment

Less Remaining Member’s Payment

   $
$
$ 2,000,000.00
175,000.00
175,000.00

Remaining cash for distribution to the Members (“Remaining Cash”)

   $ 1,650,000.00

3.      Distributions to the Members

 

Remaining Cash multiplied by GAG’s Percentage Interest of 50.25% (“GAG’s
Distribution”)

   $ 829,125.00

Remaining Cash multiplied by Swirsky’s Percentage Interest of 33.30% (“Swirsky’s
Distribution”)

   $ 549,450.00

Remaining Cash multiplied by Friedman’s Percentage Interest of 6.61%
(“Friedman’s Distribution”)

   $ 109,065.00

Remaining Cash multiplied by Erickson’s Percentage Interest of 6.61%
(“Erickson’s Distribution”)

   $ 109,065.00

Remaining Cash multiplied by Bankert’s Percentage Interest of 3.23% (“Bankert’s
Distribution”)

   $ 53,295.00

 

35